DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities; appropriate correction is required:

Regarding paragraph 145, please amend line 1 as follows:
As illustrated in FIG. 2, the storage circuit I2 can include a first

Regarding paragraph 147, please amend line 4 as follows:
include a pull-down node reset circuit I3, wherein the shift register

Regarding paragraph 154, please amend line 3 as follows:
a pull-down node reset transistor T10.  In such an[[d]] embodiment, the

Regarding paragraph 172, please amend line 8 as follows:
the pull-down node, the first electrode of the third pull-up control

Regarding paragraph 268, please amend line 1 as follows:
Also, in this arrangement, the [[he]] gate electrode of the third pull-

Regarding paragraph 269, please amend line 1 as follows:
Also, in this arrangement, the [[he]] gate electrode of the fourth

Claim Objections
The listing of claims is objected to because of the following informality:  Before claim 1, please add the phrase “What is claimed is:”
Claim 4 is objected to because of the following informality:  Please amend line 8 as follows:
pull-down reset voltage input terminal.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “the gate electrode driving voltage output stage” has insufficient antecedent basis.  Thus the claim is rendered vague and indefinite.  Claims 2-24 are rejected under this section as being dependent upon claim 7; no further recited limitation appears to cure the issue.  For purposes of examination, it is assumed that said limitation should read “a gate electrode driving voltage output stage” and the claim has been examined as if this were so.
Regarding claim 3, the limitation “the pull-down reset voltage input terminal” in line 4 has insufficient antecedent basis.  Thus the claim is rendered vague and indefinite.  Claims 4, 15, 16 & 17 are again rejected under this section, in this case as being dependent upon claim 3; no further recited the claim has been examined as if this were so.
Regarding claim 7, the limitation "the first voltage input terminal" in line 8 has insufficient antecedent basis.  Thus the claim is rendered vague and indefinite.  Claims 8-12 & 22-24 are again rejected under this section, in this case as being dependent upon claim 7; no further recited limitation appears to cure the issue.  For purposes of examination, it is assumed that line 8 of claim 7 should read as follows:

electrode driving signal output terminal and a first output voltage signal input terminal, it is

and the claim has been examined as if this were so.

Regarding claim 10, in view of the 112 rejection above, the limitations "the forward scan control terminal, the forward scan clock signal input terminal, the reverse scan control terminal, the reverse scan clock signal input terminal, the first voltage input terminal, and the second voltage input terminals in lines 2-5 have insufficient antecedent basis.  Furthermore, the limitation “the pull-down control node” on lines 7, 9 & 12 has insufficient antecedent basis.  Thus the claim is rendered vague and indefinite.  As such, at this time, Examiner is unable to ascertain the metes and bounds of said claim.  Claim 11 is again rejected under this section, in this case as being dependent upon claim 10; no further recited limitation appears to cure the issue.

Regarding claim 22, in view of the 112 rejection above, the limitations “the forward scan clock signal input terminal” on line 4, “the reverse scan clock signal input terminal” on line 5, and “the second voltage input terminal” on line 7 have insufficient antecedent basis.  Thus the claim is rendered vague and indefinite.  As such, Examiner is unable to determine the metes and bounds of the claim at this time.  Claims 23 & 24 are again rejected under this section, in this case as being dependent upon claim 22; no further recited limitation appears to cure the issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 13 & 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US PGPUB 2020/0273419 A1; “Wang” hereinafter).
Regarding claim 1, in view of the 112 rejection above, Wang discloses a shift register unit (see title, “SHIFT REGISTER UNIT”), comprising: an output circuit (see figure 5A, where Wang depicts output circuit 130); and a storage circuit (see figure 5B, where Wang depicts capacitor C1, analogous to the claimed storage circuit); wherein:

the storage circuit is respectively connected to the pull-up node and the gate electrode driving signal output terminal (see figure 5B, where Wang depicts capacitor C1 connected to pull-up node PU and output terminal OUT); and
the storage circuit is configured to control the electric potential of the pull-up node during the gate electrode driving voltage output stage, such that the output circuit can connect the gate electrode driving signal output terminal and the output voltage signal input terminal (see figure 5B, where Wang depicts capacitor C1 connected to the gate terminal of transistor T7, thus the voltage stored on capacitor C1 can serve to enable or disable said transistor to connect or disconnect clock signal terminal CLK and output terminal OUT).
Regarding claim 2, in light of the 112 rejection above, Wang discloses the shift register unit of claim 1.  Wang further discloses the storage circuit comprises a first storage capacitor (see figure 5B, where Wang depicts capacitor C1);

the second terminal of the first storage capacitor is connected to the gate electrode driving signal output terminal (see figure 5B, where Wang depicts capacitor C1 connected to output terminal OUT).
Regarding claim 3, in light of the 112 rejections above, Wang discloses the shift register unit of claim 1.  Wang further discloses a pull-down node reset circuit (see figure 5A, where Wang depicts first pull-down node control circuit 140), the pull-down node reset circuit being respectively connected to the pull-down node, the gate electrode driving signal output terminal, and the pull-down reset voltage input terminal (see figure 5A, where Wang depicts first pull-down node control circuit 140 connected to pull-down node PD, output terminal OUT through output circuit 130, and third voltage terminal VGH);
wherein the pull-down node reset circuit is configured to connect or disconnect the pull-down reset voltage input terminal and the pull-down node under the control of the gate electrode driving signal output terminal (see figure 5A, where Wang depicts first pull-down node control circuit 140 connected to output terminal OUT through output circuit 130).
Regarding claim 5, in light of the 112 rejection above, Wang discloses the shift register unit of claim 1.  Wang further discloses the output circuit comprises an output transistor, wherein the gate electrode of the output transistor is connected to the pull-up node (see figure 5B, where Wang depicts transistor T7, whose gate electrode is connected to pull-up node PU);
the first electrode of the output transistor is connected to the output voltage signal input terminal (see figure 5B, where Wang depicts an electrode of transistor T7 connected to clock terminal CLK); and the second electrode of the output transistor is connected to the gate electrode driving signal output terminal (see figure 5B, where Wang depicts another electrode of transistor T7 connected to output terminal OUT).
Regarding claim 6, in light of the 112 rejection above, Wang discloses the shift register unit of claim 5.  Wang further discloses the output voltage signal input terminal is an output clock signal input terminal (see figure 5A, where Wang depicts clock terminal CLK).
Regarding claim 7, in light of the 112 rejections above, Wang discloses the shift register unit of claim 5.  Wang further discloses an output reset circuit (see figure 5A, where Wang depicts output noise reduction circuit 160, analogous to the claimed output reset circuit);
a pull-up node control circuit (see figure 5A, where Wang depicts first pull-up node reset circuit 120, analogous to the claimed pull-up node control circuit); and aa pull-down node control circuit (see figure 5A, where Wang depicts first pull-down node control circuit 140); wherein:
the output reset circuit is respectively connected to the pull-down node, the gate electrode driving signal output terminal and the first voltage input terminal, it is utilized to connect or disconnect the gate electrode driving circuit output terminal and the first voltage input terminal under the control of electric potential of the pull-down node (see figure 5A, where Wang depicts output noise reduction circuit 160 connected to pull-down node PD, output terminal OUT and voltage terminal VGL; see also figure 5B, where Wang depicts transistor T11 whose gate terminal is connected to pull-down terminal PD, thus output noise reduction circuit 160 is utilized to connect or disconnect voltage terminal VGL and output terminal OUT under control of voltage at pull-down node PD);
the pull-up node control circuit is connected to the pull-up node, it is utilized to control the electric potential of the pull-up node (see figure 5B, where Wang depicts circuitry of first pull-up node reset circuit 120 used to control voltage of pull-up node PU); and
the pull-down node control circuit is connected to the pull-down node, it is utilized to control the electric potential of the pull-down node (see figure 5B, where Wang depicts circuitry of first pull-down node control circuit 140 used to control voltage of pull-down node PD).
Regarding claim 13, in light of the 112 rejections above, Wang discloses the shift register unit of claim 1.  Wang further discloses a gate electrode driving circuit, comprising a plurality of levels of shift register units, each shift level unit being provided in accordance with the shift register unit of claim 1 (see figure 8, where Wang depicts gate drive circuit comprising a plurality of cascaded shift register units).
Regarding claim 14, in light of the 112 rejections above, Wang discloses the gate electrode driving circuit of claim 13.  Wang further discloses a display apparatus comprising the gate electrode driving circuits according to claim 13 (see figure 9, where Wang depicts display device 1 including a gate drive circuit as provided in any embodiment of the present disclosure).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, and for a typographical error, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Wang is silent regarding a pull-down node reset circuit configured as recited in claim 4.  Claims 15-17 would be allowable by dint of their dependence from claim 4.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Wang is silent regarding a pull-up node control circuit configured as recited in claim 8.  Claim 9 would be allowable by dint of its dependence from claim 8.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURENCE J LEE/Primary Examiner, Art Unit 2624